OFFICE ACTION
Election/Restrictions
1.	Restriction of claims 1-20 to one of the following inventions is required under 35 U.S.C.121:
*   Invention I: Claims 8-16 drawn to a semiconductor device; classified in CPC H01L 29/785, H01L 29/41791, and best described in Figs. 2D-2F;
** Invention II: Claims 1-7 & 17-20 drawn to a process system/method for forming a contact; classified in CPC H01L 21/02063, H01L 21/67184, and best described in Figs. 1 and 3.
2.	The inventions are distinct each from the other because of the following reasons:
Inventions I and II are related as a product/device made and a method/process for forming.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product, or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In the instant case unpatentability of Invention I would not necessarily imply unpatentability of Invention II.  For instance, the source/drain region can be prepared in many different techniques such as: pre-clean process, etchant spraying, electroplating, etc., whereas pre-clean process is particularly preferable and disclaimed in Invention II.
3.	There is an examination and search burden for these patentably distinct inventions because of the following reasons:
(a) The inventions acquire a separate status in the art due to their recognized divergent subject matter;
(b) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph; (c) The prior art applicable to one invention would not likely be applicable to another invention;
(d) The inventions require different field of search.  Typically, searching different electronic resources or classes/subclasses, or employing different search queries.  
For example, to search the process system/method for forming a contact in Invention II is substantially different from to search the semiconductor device/contact itself in Invention I.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
4.	If the process system/method of Invention II containing claims 1-7 and 17-20 is chosen, further restriction is directed to the following patentably distinct species of the claimed invention:
 Claims 1-7 drawn to a method for forming contact comprised of performing a pre-clean process on a source/drain region, and forming a doped semiconductor layer on the source/drain region, classified in CPC H01L 21/02063, and best described in Fig. 1;
** Species II: Claims 17-20 drawn to a processing system comprising a plurality of process chambers coupled to a first transfer chamber, and a controller configured to cause a process to be performed ..., classified in CPC H01L 21/67184, and best described in Fig. 3.
5.	The species are independent or distinct (as stated above) because claims reading on the species, recite the mutually exclusive features of the species, as set forth above.  In addition, these species are not obvious variants of each other based on the current record.
The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, there are no claims being generic
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
(a) The species acquire a separate status in the art due to their recognized divergent subject matter;
(b) The species are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph; 
(c) The prior art applicable to one species would not likely be applicable to another species;
(d) The species require different field of search.  Typically, searching different database resources or classes/subclasses, or employing different search queries.
For example, searching the method for forming contact comprised of “performing a pre-clean process on the source/drain region, and forming a doped semiconductor layer on the source/drain region,” in Species I, is substantially distinct different from each other from searching the processing system comprising “a plurality of process chambers coupled to a first transfer chamber, and a controller configured to cause a process to be performed in the processing system,” in Species II. 
6.	The Applicant is advised that the reply to this requirement to be complete must include:
(i) An election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143), and
(ii) Identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 24, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815